                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN

VANESSA ALCORN,

                        Plaintiff,

        v.                                                      Case No.     19-C-0674

NANCY A. BERRYHILL,
Commissioner of Social Security,

                        Defendant.


                                               ORDER


        Plaintiff has filed a complaint seeking review of the decision of the Commissioner of Social

Security. Plaintiff has requested leave to proceed in forma pauperis, pursuant to 28 U.S.C. § 1915.

An indigent plaintiff may commence a federal court action, without paying required costs and fees,

upon submission of an affidavit asserting inability “to pay such fees or give security therefor” and

stating “the nature of the action, defense or appeal and affiant’s belief that the person is entitled to

redress.” 28 U.S.C. § 1915(a)(1). Plaintiff filed the required affidavit of indigence. Upon review

of that affidavit, it appears that Plaintiff could not afford the filing fee. Accordingly, IT IS

HEREBY ORDERED that Plaintiff’s request to proceed in forma pauperis is GRANTED.

        IT IS FURTHER ORDERED that the clerk shall serve a copy of the complaint and this

order on the Commissioner of Social Security.

        Dated this     8th     day of May, 2019.

                                                         s/ William C. Griesbach
                                                        William C. Griesbach, Chief Judge
                                                        United States District Court
